Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR l.114.  Applicant's submission filed on August 20, 2021 has been entered.
Status of Claims
	Claims 2-8 and 10-12 have been cancelled.  Claims 1, 9, 13, 15 and 16 are currently amended.  Claim 14 was previously presented.  Claims 1, 9 and 13-16 are pending and have been fully considered.  All claims are drawn to an apparatus.
Status of Previous Objections / Rejections
Examiner withdraws the previous Specification and Claim Objections and the 35 USC §103 and Double Patenting rejections in view of amendments to the title and claims, the terminal disclaimer, Applicant's remarks and a careful reconsideration of the pertinent objections/rejections.
Response to Amendment
In their reply dated August 20, 2021, Applicant amended the title, filed a terminal disclaimer and made certain claim amendments to the structure and functionality of the filter medium to address one or more objections, rejections, statements and/or claim interpretations of the May 20, 2021 Office Action (OA) and/or to advance prosecution.  The amendments are supported by the specification and one or more cancelled claims.
Terminal Disclaimer
The terminal disclaimer filed on August 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application Numbers Nos. 16/470,199 and 16/470,201 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 9 and 13-16 are allowed.  Claims 1 and 13 are independent.  Claim 1 is the filter medium apparatus and the method of manufacturing the filter medium is commensurate in scope.  Claim 1 is as follows:  
	Claim 1:  A filter medium for water treatment comprising a second support and a nanofiber web sequentially laminated on each of both sides of a first support and having a flow path through which a filtrate filtered by the nanofiber web flows toward the first support, 
wherein the first support is a non-woven fabric comprising a first composite fiber which comprises a support component and a low melting point component and is disposed to expose at least a part of the low melting point component at an outer surface thereof, and the second support is a non-woven fabric comprising a second composite fiber which comprises a support 
wherein the support component and the low melting point component of each of the first composite fiber and the second composite fiber are polyolefin polymer compounds, 
wherein the first support and the second support are bonded through fusion between the low melting point component of the first composite fiber and the low melting point component of the second composite fiber, and the low melting point component of the second composite fiber is fused with the nanofiber web, 
wherein the nanofiber web comprises a poly(vinylidene fluoride) (PVDF) as a fiber- forming component and has a basis weight equal to or smaller than 30 g/m2, 
wherein the second support has a function of increasing adhesion between the first support and the nanofiber web, and has a basis weight of 35 to 100 g/m2 and a thickness of 150 to 250Application No. 16/469,723 µAttorney Docket No. 4669-122m, and the second composite fiber of the second support has an average diameter of 10 to 25             
                µ
            
        m,
wherein the first support has a basis weight of 250 to 650 g/m2 and a thickness of 2 to 8 mm, 
the thickness of the first support is equal to or greater than 90% of an overall thickness of the filter medium, and the first composite fiber of the first support has an average diameter of 20 to 50 pm, 
wherein the basis weight of the second support is 1.5 to 6 times a basis weight of the nanofiber web, and 
wherein the basis weight of the first support is 8 to 16.5 times the basis weight of the second support.

Examiner previously applied a combination of references and the concept of optimizing certain filter characteristics, where a broader or encompassing range of such characteristics is found in the prior art.  In consideration of the additionally recited structural and functional features, Examiner believes the claims distinguish or that it would not be prima facie obvious to optimize with the specific combination of features and functionality to achieve the claimed filter medium and/or the method of manufacturing such a filter medium.  
Moreover, upon reconsideration of the application, with the amended claims, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a filter medium with the combined structural features and functionality, or a method of making such a filter medium, as described in the currently amended independent claims 1 and 13.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/